Citation Nr: 0715325	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had verified active military service from March 
1970 to April 1973, with unverified military service from 
August 1966 to August 1969.  The veteran died in August 1992.  
The appellant is the veteran's daughter. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for the 
cause of the veteran's death and denied entitlement to 
Dependents' Educational Assistance (DEA) under 38 U.S.C.A. 
Chapter 35.

In August 2006, the appellant presented testimony before the 
undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.

In July 2004 the appellant raised a claim of entitlement to 
nonservice-connected death pension benefits.  That issue is 
referred to the RO for appropriate action.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.





REMAND

The veteran died in August 1992.  The death certificate lists 
the cause of death as hepatic encephalopathy due to end stage 
liver disease.  A July 1989 Baylor University medical record 
reflects a diagnosis in July 1989 of hepatic failure 
secondary to alcoholic cirrhosis.  At the time of his death, 
service connection was not in effect for any disability.  

During the August 2006 Board hearing, the appellant's mother 
and the appellant's representative further expanded the 
appellant's theory of entitlement.  In this regard, it 
appears that the appellant's contention is that the veteran's 
fatal liver disease was due to a complication from post-
service back surgery, for a diagnosed back condition due to a 
back injury in service.  A February 1990 Baylor University 
medical record reflects that the veteran developed hepatic 
encephalopathy in July 1989 when he underwent decompressive 
cervical laminectomy.  The Board notes that the veteran was 
denied service connection for a back injury in a June 1973 
rating decision based on the absence of a current back 
condition.  

In the alternative, the appellant's representative asserted 
that the veteran's liver disease was due to Agent Orange 
exposure or secondary to Hepatitis C (to include as a result 
of treatment in a VA hospital).  The appellant's mother 
testified that the veteran was treated for Hepatitis C and 
cirrhosis at the VA medical center (VAMC) in Wade Park and 
Brecksville, in 1978 and 1979, respectively and that he was 
part of a liver study in 1981.  

In light of the above, and after further review of the 
record, the Board finds that additional development is 
necessary prior to further appellate consideration. 

In this regard, although the record contains an August 2003 
notice letter, the Board finds that the RO has not furnished 
the appellant with the required notice under the Veterans' 
Claims Assistance Act (VCAA) that specifically addresses the 
information necessary to substantiate claims for service 
connection for the cause of the veteran's death and for 
eligibility for DEA under Chapter 35.  Therefore, a remand is 
required for the RO to satisfy the notification provisions of 
the VCAA. See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO 
should invite the appellant to submit all evidence in her 
possession, and ensure that its letter meets the requirements 
of the recent decision in Dingess/Hartman, 19 Vet. App. 473 
(2006).

In addition, only the veteran's DD 214, Certificate of 
Release or Discharge from Active Duty, for his second period 
of service from March 1970 to April 1973 is of record.  It 
indicates that he had a prior period of service, to include 
time in Indochina.  The Board finds that additional 
development is required to verify the veteran's first period 
of service from August 1966 to August 1969, and whether this 
includes service in the Republic of Vietnam, by contacting 
the National Personnel Records Center (NPRC).

That said, the Board points out that if the veteran has 
verified service in the Republic of Vietnam, then his 
exposure to Agent Orange might be presumed.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If the presumption is 
applied, then based on the assertions made during the August 
2006 Board hearing, the RO would need to consider whether he 
developed any disorder after service that is causally 
attributable to that presumed herbicide exposure. 

In August 2003 correspondence from the appellant's 
representative, the RO was informed that the veteran was 
treated at the Wade Park VAMC and the Brecksville VAMC in 
1978.  This information was also brought forth during the 
August 2006 Board hearing.  However, these records were never 
associated with the claims file, nor is there any indication 
that the RO attempted to obtain them.  As VA is on notice 
that such information exists, VA should obtain the records.  
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2  
Vet. App. 611, 613 (1992) (holding that VA treatment records 
are considered to be constructively contained in the claims  
folder and must be obtained before a final decision is 
rendered).   

As noted above, the RO denied service connection for the 
cause of the veteran's death and entitlement to DEA under 38 
U.S.C. Chapter 35 in a January 2004 rating decision.  In July 
2004, the appellant submitted a notice of disagreement (NOD) 
in which she requested, in general, a DRO review of her 
disagreement with the January 2004 rating decision.  In this 
case, the Board construes the appellant's statement as a 
notice of disagreement with both issues decided in that 
decision, which includes the issue of entitlement to DEA 
pursuant to 38 U.S.C.A. Chapter 35.  However, a January 2005 
statement of the case (SOC) included only the issue of 
service connection for the cause of the veteran's death.  
When there has been an adjudication of a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
a SOC.  See 38 C.F.R. § 19.26.  Thus, a remand to the RO for 
issuance of a SOC on this issue is mandatory.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and 
in compliance with Dingess/Hartman, 
supra, that includes the appropriate 
information as to the evidence necessary 
to substantiate claims for service 
connection for cause of the veteran's 
death and for entitlement to Dependents' 
Educational Assistance pursuant to 38 
U.S.C.A. Chapter 35.
 
2.  The appellant should be asked to 
identify all sources of treatment, VA and 
non-VA, the veteran received for his 
liver disease since his discharge from 
service.  After obtaining all necessary 
authorization, the RO should request 
copies of treatment records (not already 
in the claims folder) from all sources 
identified and associate them with the 
claims file.  Specifically, the RO should 
request authorization to obtain medical 
records from Suburban Community Hospital 
in Warrensville Heights, Ohio, for 
hospital admissions in June 1979, 
November 1979 and June 1981. 

3. The RO should contact the NPRC and 
attempt to verify the veteran's first 
period of active duty service from August 
1966 to August 1969, to include any 
service in the Republic of Vietnam.

4.  The RO should obtain from the Wade 
Park VAMC and the Brecksville VAMC all of 
the veteran's outpatient and inpatient 
treatment records, dated from April 1973 
to August 1992.  If the appellant 
identifies additional VA providers, those 
facilities should be contacted and their 
medical records associated with the 
claims file.  

5.  Should evidence be presented 
suggesting that the veteran's liver 
disease was due to agent orange exposure 
or otherwise related to service, the RO 
should take action to have the veteran's 
claims file reviewed by an appropriate VA 
examiner, to ascertain the nature and 
etiology of the veteran's liver disease.  
The examiner should offer an opinion as 
to whether the causes of death noted on 
the veteran's death certificate were 
related and/or were due to service.  The 
examiner should provide a rationale for 
all opinions given.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate SSOC and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

8.  The RO must also issue an SOC 
regarding the issue of entitlement to DEA 
under 38 U.S.C.A. Chapter 35.  The 
appellant should be apprised of her right 
to submit a substantive appeal as to this 
issue.  See 38 C.F.R. § 20.302(b).  
Thereafter, if an appeal has been 
perfected, this issue should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



